Case: 12-20725       Document: 00512260840         Page: 1     Date Filed: 06/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 3, 2013
                                     No. 12-20725
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk



HAROLD B. MASON,

                                                  Plaintiff-Appellant,

versus

STAN STANART, County Clerk;
SCOTT HILSHIRE, Assistant County Attorney;
VINCE RYAN, County Attorney; TERRANCE L. SMALLWOOD;
VERONICA L. SMALLWOOD;
WELLS FARGO MORTGAGE HAZARDOUS LOSS DIVISION,

                                                  Defendants-Appellees.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:12-CV-970




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Harold Mason appeals a judgment dismissing his civil action as frivolous.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20725      Document: 00512260840     Page: 2    Date Filed: 06/03/2013

                                  No. 12-20725

Under 28 U.S.C. § 1915(e)(2)(B)(i), the district court is required to dismiss civil
actions that are deemed to be frivolous or malicious. A complaint is frivolous if
it lacks an arguable basis in law or in fact. Berry v. Brady, 192 F.3d 504, 507
(5th Cir. 1999). We review the judgment for abuse of discretion. Id.
      Apparently, Mason was a party to a legal action related to a contractual
dispute with several of the defendants, and he is unhappy with the result and
with the actions of various state and local officials who were involved in that
matter. Mason wants the district court to enforce a Texas constitutional provi-
sion for the removal of county officials for cause.
      Federal courts will not review a state court’s interpretation of its own laws
and do not sit as “super state supreme court[s]” to review errors of state law.
Dickerson v. Guste, 932 F.2d 1142, 1145 (5th Cir. 1991). Although Mason
invokes the Equal Protection Clause, his conclusional assertions do not show
that he has a non-frivolous constitutional claim. No abuse of discretion has been
shown. See Berry, 192 F.3d at 507. The appeal is DISMISSED as frivolous. See
5TH CIR. R. 42.2.
      Mason is cautioned that the filing of frivolous pleadings will invite the
imposition of sanctions, which may include dismissal, monetary penalties, and
restrictions on his ability to file pleadings in this court and any court subject to
this court’s jurisdiction.




                                         2